       Case 6:20-cv-01544 Document 1 Filed 08/25/20 Page 1 of 5 PageID 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NUMBER: ____________________

MARILYN GRACIA,

               Plaintiff,

vs.

LAW OFFICES OF ALEXANDER
E. BORELL, P.A., a Florida Corporation,
and ALEXANDER BORELL, individually,

            Defendants.
______________________________________/

                                          COMPLAINT

       COMES NOW, Plaintiff, MARILYN GRACIA, by and through his undersigned counsel,

and sues the Defendants, LAW OFFICES OF ALEXANDER E. BORELL, P.A. (“LAW

OFFICE”), and ALEXANDER BORELL (“Mr. Borell”), (hereinafter collectively referred to as

“Defendants”), and alleges as follows:

                                         INTRODUCTION

       1.      This is a proceeding for damages to redress the deprivation of rights secured to

the Plaintiff by the Family and Medical Leave Act, 29 U.S.C. 2601-2654 (“FMLA”), as

temporarily modified pursuant to the Families First Coronavirus Response Act (“FFCRA”),

Public Law 116-127.

                                JURISDICTION AND VENUE

       2.      The Court has jurisdiction over their controversy based upon the FMLA and

FFCRA, and venue is proper as all acts described herein occurred within this judicial district.




                                                 1
       Case 6:20-cv-01544 Document 1 Filed 08/25/20 Page 2 of 5 PageID 2




                                              PARTIES

       3.        At all times material hereto, the Plaintiff was/is a citizen of the United States, sui

juris, and an employee of the Defendant.

       4.        At all times material hereto, the Plaintiff was an employee and member of a

protected class within the meaning of the FMLA as temporarily modified by the FFCRA.

       5.        At all times material hereto, LAW OFFICE was a Florida Corporation doing

business and services in this judicial district, was the former employer of the Plaintiff, and is an

employer as defined by the FMLA as temporarily modified by the FFCRA.

       6.        At all times material hereto, Mr. Borell was the owner of LAW OFFICE, and

acted directly in the interests of LAW OFFICE in relation to the Plaintiff, exercised the requisite

legal control and otherwise administered the illegal acts as described herein on behalf of LAW

OFFICE, and is an employer as defined by the FMLA as temporarily modified by the FFCRA.

                                     STATEMENT OF FACTS

       9.        The Plaintiff was hired on August 19, 2019 as a paralegal.

       10.       In June of 2020, Plaintiff and some of her family members went to a birthday

party, wherein she had been exposed to someone who tested positive for COVID-19.

       11.       Plaintiff notified her manager that she needed to get tested and her doctor

recommended that she quarantine until she receives her results, the test of which occurred on

June 17, 2020.

       12.       However, the very next day, Plaintiff was informed that she was terminated

without a reason.




                                                   2
       Case 6:20-cv-01544 Document 1 Filed 08/25/20 Page 3 of 5 PageID 3




       13.     To make matters worse, Plaintiff obtained an interview with another job in the

same building, only for Defendants to berate her for coming back to the building, even though

she had her mask on.

                                             COUNT I

                       FFCRA INTERFERENCE- ALL DEFENDANTS

       14.     The Plaintiff incorporates by reference paragraphs 1-13 herein.

       15.     At all times material to this lawsuit, the Plaintiff was entitled to benefits afforded

under the FMLA as temporarily modified by the FFCRA.

       16.     The Defendants unlawfully interfered with the Plaintiff’s exercise of his FFCRA

rights by denying him benefits that he was afforded.

       17.     As a direct and proximate result of the Defendant’s unlawful treatment, the

Plaintiff has suffered damages and will continue to suffer irreparable injury and damages in the

future, under the FMLA as temporarily modified by the FFCRA.

       18.     The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees,

costs and expenses related to this litigation under the FMLA as temporarily modified by the

FFCRA.

       WHEREFORE, the Plaintiff, MARILYN GRACIA, requests that judgment be entered

against the Defendants for all damages recoverable under the FMLA as temporarily modified by

the FFCRA, in addition to all litigation expenses and costs, including attorneys’ fees and any

other lawful and equitable relief this Court deems to be just and proper.

                                            COUNT II

                       FFCRA RETALIATION- ALL DEFENDANTS

       19.     The Plaintiff incorporates by reference paragraphs 1-13 herein.




                                                  3
       Case 6:20-cv-01544 Document 1 Filed 08/25/20 Page 4 of 5 PageID 4




       20.     At all times material to this lawsuit, the Plaintiff sought benefits afforded under

the FMLA as temporarily modified by the FFCRA.

       21.     As a result of this exercise of the benefits afforded under the FMLA as

temporarily modified by the FFCRA, the Defendants intentionally, willfully and unlawfully

retaliated against the Plaintiff by terminating his employment.

       22.     That the Defendants’ decision to adversely affect the Plaintiff was both connected

to, and in response to the Plaintiff’s need for benefits under the FMLA as temporarily modified

by the FFCRA.

       23.     As a direct and proximate result of the Defendants’ unlawful treatment, the

Plaintiff has suffered damages and will continue to suffer irreparable injury and damages in the

future, under the FMLA as temporarily modified by the FFCRA.

       24.     The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees,

costs and expenses related to this litigation under the FMLA as temporarily modified by the

FFCRA.

       WHEREFORE, the Plaintiff, MARILYN GRACIA, requests that judgment be entered

against the Defendants for all damages recoverable under the FMLA as temporarily modified by

the FFCRA, in addition to all litigation expenses and costs, including attorneys’ fees and any

other lawful and equitable relief this Court deems to be just and proper.

                                  DEMAND FOR JURY TRIAL
   The Plaintiff demands a jury trial.




                                                 4
Case 6:20-cv-01544 Document 1 Filed 08/25/20 Page 5 of 5 PageID 5




Dated: August 25, 2020.      Respectfully submitted,

                             Law Offices of Levy & Levy, P.A.
                             1000 Sawgrass Corporate Parkway, Suite 588
                             Sunrise, Florida 33323
                             Telephone: (954) 763-5722
                             Facsimile: (954) 763-5723
                             Counsel for Plaintiff

                             /s/ Chad Levy
                             CHAD E. LEVY, ESQ.
                             chad@levylevylaw.com
                             Secondary: assistant@levylevylaw.com
                             F.B.N.: 0851701
                             DAVID M. COZAD, ESQ.
                             david@levylevylaw.com
                             F.B.N.: 333920




                                5
